United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41622
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FELIPE DE JESUS CONTRERAS-HURTADO, also known as Felipe
Contreras-Hurtado,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:06-CR-330-ALL
                        --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Felipe De Jesus

Contreras-Hurtado (Contreras) preserves for further review his

contention that his sentence is unreasonable because this court’s

post-Booker** rulings have effectively reinstated the mandatory

Sentencing Guideline regime condemned in Booker.   Contreras

concedes that his argument is foreclosed by United States v.

Mares, 402 F.3d 511 (5th Cir. 2005), and its progeny, which have


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-41622
                                -2-

outlined this court’s methodology for reviewing sentences for

reasonableness.   Contreras also raises arguments that are

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty

provision and not a separate criminal offense.   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.